 In the Matter of F. G. LIEBHARDT,DOING BUSINESS AS SOUTHWESTMETALS, EMPLOYERSandDISTRICT 50, UNITED MINE WORKERS OFAMERICA, PETITIONERCase No. 17-R-1474.-Decided January 14, 1947Mr. Carl J. Sig frid,of Denver, Colo., for th@ Employer.Messrs. Fred K. HefferlyandFrank N. Price,both of Denver, Colo.,for the Petitioner.Miss Irene R. Sh,riber,of counselto the Board.DECISIONANDORDERUpona petition duly filed, hearing in this case was held at Ouray,Colorado,on August20, 1946, before Howard W. Klceb, hearingofficer.The hearing,officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERF. C. Liebhardt,doing business as Southwest Metals, operates nearOuray, Colorado,amine known as Michael Breen, which produceslead, zinc,silver, and gold.From early 1945 to May 1946, the Em-ployer mined approximately 2,800 tons of ore which it sold for about$2.40 per ton.Of this total, the Employer sold and shipped 2,550 tonsto General Ore Reduction Company, Ouray, Colorado, which milledthe ore and shipped the concentrates therefrom to the U. S. Smeltingand Refining Company, Midvale,Utah; 50`tons to InternationalSmelting Company, Midvale, Utah; and the remaining 200 tons toa purchaser within the State of Colorado.The Employer employsapproximately 5 employees.While we do not agree with the Employer that its operations areunrelated to commerce,we do not believe that it will effectuate thepolicies of the Act to assume jurisdiction in this case.Accordingly,we shall dismiss the petition herein.72 N. L R. B., No. 11.54 SOUTHWEST METALSORDER55The National Labor Relations Board hereby orders that the petitionfor investigation and certification of representatives of employees ofF. C. Liebhardt, doing business as Southwest Metals, Ouray, Colorado,filed by District 50, United Mine Workers of America, be, and it herebyis, dismissed.